In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0763V
                                     Filed: October 3, 2016
                                         UNPUBLISHED

****************************
LUZELVA ROJO,                         *
                                      *
                   Petitioner,        *      Ruling on Entitlement; Concession;
v.                                    *      Influenza (“Flu”) Vaccine; Shoulder
                                      *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                   *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                   *      (“SPU”)
                                      *
                   Respondent.        *
                                      *
****************************
Lisa Annette Roquemore, Law Offices, Rancho Santa Margarita, CA, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On June 29, 2016, Luzelva Rojo (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related
to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine that she
received on October 28, 2013. Petition at 2. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On October 3, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that petitioner’s alleged injury is consistent with
SIRVA, and that it was caused in fact by the flu vaccine she received on October 28,
2013. Respondent further states that based on the record as it now stands, petitioner
has satisfied all legal prerequisites for compensation under the Act. Id. at 6-7.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                              s/Nora Beth Dorsey
                              Nora Beth Dorsey
                              Chief Special Master




                                       2